This is an appeal from a conviction in the District Court of De Witt County for cattle theft, with punishment fixed at four years in the penitentiary.
The record is before us without any bills of exception or statement of facts, and the charge of the court appears to correctly present the law of the case as plead in the indictment.
Our attention is called to the judgment which, after reciting the verdict in which the jury fixed the penalty at four years confinement, proceeds to adjudge the defendant guilty and that he be punished by confinement in the State penitentiary for a term of "not less than two nor more than four years," etc. Our indeterminate sentence law has no reference to judgments, and a judgment should not undertake to follow the provisions of said law, but should follow the verdict of the jury and adjudge the accused guilty, when so found, and that he be confined in the penitentiary for the definite period fixed by the verdict. The purpose and effect of the law above referred to is that in passing sentence upon the accused so found guilty, the punishment shall be stated in the sentence as not less than the minimum penalty nor more than that fixed by the jury. The sentence in this case is in conformity with said law. The judgment of the court will be reformed so as to fix the punishment of the appellant at confinement in the State penitentiary for a term of four years, and as reformed the judgment will be affirmed.
Affirmed. *Page 224